Citation Nr: 1755936	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as a result of a service-connected disability or entitlement to benefits under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to benefits for erectile dysfunction under the provisions of 38 U.S.C. § 1151.

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

5.  Entitlement to special monthly compensation based upon the need for aid and attendance.

6.  Entitlement to an annual clothing allowance.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

In February 2017, the Veteran filed an application seeking to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  Those issues not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the Agency of Original Jurisdiction for appropriate action. 38 C.F.R. §19.9(b) (2017).  

The issues of entitlement to service connection for a psychiatric disability and a bilateral foot disability; entitlement to special monthly compensation based upon the need for aid and attendance; and entitlement to an annual clothing allowance are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical facility that performed 1995 treatment for colon cancer, and his condition is not an event not reasonably foreseeable by a reasonable healthcare provider.

2.  A left knee disability did not have onset during service or within one year of separation from service, was not caused or aggravated by service, and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for erectile dysfunction have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in notices dated February 2008 of the requirements for substantiating claims.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the May 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained VA medical examination reports, which provide probative evidence regarding the etiologies of the Veteran's erectile dysfunction and left knee disabilities.  

In May 2015 and November 2016 Remands, the Board requested that treatment records be obtained; and the Veteran be scheduled for VA medical examinations.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Erectile Dysfunction

Under 38 U.S.C. § 1151 (2012), disability compensation shall be awarded for a qualifying additional disability in the same manner as if the additional disability were service-connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a) (2017).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2017).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2017).

Reviewing the records, VA medical personnel noted an adenocarcinoma of the colon after a January 1995 biopsy.  In March 1995, VA examiners performed pre-operative radiation therapy, which reduced the size of the tumor prior to surgery.  VA examiners performed a low anterior resection of the colon to remove the cancer on April 14, 1995.  On April 13, 1995, the Veteran signed a "Request for Administration of Anesthesia and for Performance of Operations and Other Procedures," on which the Veteran acknowledged that he had been counseled as to the nature of the procedure and the attendant risks involved.  On April 13, 1995, the Veteran also signed informed consent progress notes, indicating that the risks and benefits of the surgery were explained to him, and that he consented to undergo the procedure.  In an April 17, 1995, surgical report, a VA surgeon stated that the Veteran was well aware of possible complications arising from the operation prior to the surgery.  After the operation, examiners noted no recurrence of the cancer.

In an October 1995 VA treatment record, the Veteran reported experiencing sexual dysfunction.  In a January 1997 VA treatment record, a VA examiner diagnosed erectile dysfunction secondary to pelvic surgery.  In a September 1997 VA treatment record, a VA examiner diagnosed impotence secondary to rectal cancer surgery.  In a March 1998 VA treatment record, a VA examiner diagnosed impotence possibly secondary to colon cancer surgery, and indicated that they would attempt to assist the Veteran with medication.

Subsequent treatment records indicate treatment with medications, such as MUSE and Viagra.  

In a March 1999 statement, the Veteran indicated that he was seeking service connection for erectile dysfunction because he had become impotent due to the 1995 surgery.

In a January 2003 VA treatment record, the Veteran stated that he had achieved good results with Viagra.  The Veteran indicated experiencing onset of erectile dysfunction to the date of the colon resection for carcinoma.  In an addendum, a VA examiner wrote that the combination of radiotherapy and radical low anterior resection for a bulky carcinoma could well be responsible for damage to the nerves that cause normal erections.

In an April 2003 statement, the Veteran wrote that he was seeking compensation for a decline in his sex drive because the VA staff did not explain the problems he would experience following surgery for rectal cancer.

In an October 2007 VA treatment record, a VA examiner wrote that the Veteran's erectile dysfunction could very well have resulted from the surgery and radiation.

At a March 2015 Travel Board hearing, the Veteran referred to himself as a cancer survivor, having been treated by VA for cancer.  When asked by his representative if VA personnel were negligent in treating his cancer, the Veteran said that they did not tell him that he would have erectile dysfunction after treatment.  When asked by his representative if VA personnel had diagnosed his cancer in a timely manner and provided proper treatment, the Veteran initially stated that they had.  When questioned further by his representative, the Veteran stated that he was losing weight prior to treatment.  When asked by his representative if VA personnel had waited too long to schedule an appointment for cancer treatment, the Veteran stated that he told the nurse during a visit that he might be dead if he had to wait for another appointment.  The Veteran indicated that the nurse talked to the doctor who arranged the necessary tests by which the cancer was detected.  The Veteran indicated that subsequent treatment was performed rapidly.  The Veteran stated that he probably signed a consent and release form, but he could not remember due to the length of time that had passed.  The Veteran indicated that he lost three girlfriends due to his erectile dysfunction, but was thankful to be living. 

In a July 2015 VA medical examination report, the Veteran indicated that he was achieving good results with Viagra and had supplemented his intercourse with a pump when he ran out of pills.  The Veteran indicated that he had experienced no recurrences of cancer following treatment and stated that he would have undergone treatment even if he knew that he later would experience erectile dysfunction.  The Veteran stated that he was seeking compensation because no one told him prior to treatment that he would experience erectile dysfunction.  On examination, the examiner noted that the Veteran's sexual organs appeared normal with sensation intact.

Having interviewed the Veteran, performed an examination, and reviewed the claims file, the examiner opined that the Veteran's erectile dysfunction was not the result of negligent treatment of the Veteran's colon cancer on the part of VA.  The examiner wrote that it was a well-established fact that the mainstay of colon cancer treatment was the resection and deep pelvic dissection which carried a significant risk of urinary and sexual dysfunction.  The examiner indicated that it was unlikely that the physicians would not have informed the Veteran of those possibilities as he claimed.  The examiner further noted that the Veteran stated that he would have gone through with the treatment even if he had been informed of future difficulties.  Having reviewed the entirety of the record, the examiner reported that the VA personnel provided excellent care of the Veteran and treatment for the colon cancer.  The examiner stated that, as a result of the work performed by VA personnel, the Veteran had been cancer free for 20 years and had not experienced any urinary dysfunction.  The examiner reported being unsure if the Veteran's erectile dysfunction was related to the cancer treatment as the record did not contain any documentation of erectile dysfunction until five to six years after the surgery.  The examiner stated that the most common cause of erectile dysfunction was the aging process.

In a February 2017 VA medical examination report, the Veteran reported experiencing onset of erectile dysfunction after his 1995 colon cancer treatment.  The Veteran stated that he was not counseled by the VA surgeon regarding the possible risks and complications of colon cancer treatment.  The Veteran indicated being on Viagra since 2001.  The examiner did not examine the Veteran's sexual organs, noting that such an examination would not be relevant to the Veteran's condition.  

Having interviewed the Veteran and reviewed the claims file, the examiner opined that the Veteran's erectile dysfunction was not the result of negligent treatment of the Veteran's colon cancer on the part of VA.  The examiner wrote that it was well known that treatment of colorectal cancer was associated with high rates of erectile dysfunction.  The examiner indicated that a cross-sectional survey from the United Kingdom of colorectal patients diagnosed and treated with curative intent revealed an erectile dysfunction prevalence of 75.1 percent.  The examiner stated that it was highly unlikely that the Veteran was not informed of possible complications associated with the treatment.  The examiner noted that the Veteran's surgical intervention was successful and curative, and that the Veteran had been disease free for years.  The examiner further indicated that the Veteran did not have any urinary dysfunction.  

There is no evidence that the Veteran's erectile dysfunction was present prior to the colon cancer treatment, and most VA examiners who have examined the Veteran have attributed the Veteran's symptoms to residuals from treatment.  In a July 2015 VA medical examination report, a VA examiner reported being unsure if the Veteran's erectile dysfunction was related to the cancer treatment as the record did not contain any documentation of erectile dysfunction until five to six years after the surgery.  The examiner further stated that the most common cause of erectile dysfunction was aging.  As the Veteran reported experiencing erectile dysfunction in October 1995, a few months after his surgery, the Board notes that the July 2015 VA examiner erred in making that finding.  Therefore, that opinion as to the exact cause of the Veteran's erectile dysfunction is of less probative value than those of the other VA examiners, suggesting a nexus between the Veteran's cancer treatment and erectile dysfunction.   Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based upon an inaccurate factual premise is not probative).  Accordingly, the Board finds that the record shows that the Veteran has an additional disability as a result of the 1995 colon cancer treatment.  At issue is whether that additional disability is the result of some negligence by VA treatment providers or an event not reasonably foreseeable. 

The Board finds the Veteran's erectile dysfunction did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  

At the March 2015 Travel Board hearing, the Veteran implied that VA personnel were negligent in treating colon cancer in a timely manner.  The Veteran stated that he had to tell a nurse that it was urgent that he be treated soon or he might die prior to a scheduled appointment.  However, the Veteran also indicated that, once he informed VA personnel of his difficulties, they rapidly provided testing and subsequent care for the cancer.  In the July 2015 and February 2017 VA medical examination reports, separate VA examiners, having reviewed the complete record of evidence, both found that VA personnel had provided successful and curative care, leaving the Veteran cancer-free without any urinary dysfunction over the previous two decades.  Those examiners did not find fault or negligence in the VA treatment.  The Board finds the Veteran's erectile dysfunction did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment. 

The July 2015 VA examiner erred in suggesting that the Veteran's erectile dysfunction was not related to cancer treatment because the Veteran did not experience erectile dysfunction symptoms until several years after the surgery.  Therefore, that opinion as to whether the Veteran's surgery caused the Veteran's erectile dysfunction is of lesser probative value than those who stated that the Veteran's erectile dysfunction was related to the cancer treatment.  However, the Board notes that the examiner's notations regarding the prevalent nature of erectile dysfunction following cancer treatment and the quality of the care provided are supported by the other evidence of record, to include the findings of the February 2017 VA examiner, and have probative value in this matter.  Prejean v. West, 13 Vet. App. 444 (2000) (Board determines the probative value of medical opinions).  

The Board also finds that the Veteran's erectile dysfunction was not an event that was not reasonably foreseeable.  Both the July 2015 and February 2017 VA medical examination reports noted that erectile dysfunction was a well-known residual of successful colon cancer treatment, appearing in 75 percent of patients according to a study noted by the February 2017 VA examiner.  Therefore, the evidence clearly indicates that erectile dysfunction is a reasonably foreseeable consequence of colon cancer treatment.

At the March 2015 Travel Board hearing, the Veteran stated that he probably signed a consent and release form, but he could not remember due to the length of time that had passed.  However, at the hearing, the Veteran did not hesitate in stating that he was never warned of the risks of erectile dysfunction symptoms prior to treatment.   Yet, the record contains two separate forms signed by the Veteran in April 1995, prior to surgery, indicating that he had been informed of the risks of treatment.  On the April 17, 1995, surgical report, a VA surgeon stated that the Veteran was well aware of possible complications arising from surgery.  In both the July 2015 and February 2017 VA medical examination report, VA examiners indicated that, as erectile dysfunction was a common outcome of colon cancer treatment, it was highly unlikely that the Veteran would not have been informed of the risks.  Considering that the evidence clearly shows that erectile dysfunction is a risk related to colon cancer treatment and that the Veteran signed documents, indicating that he had been informed about the risks of colon cancer treatment prior to surgery, the Board finds that the Veteran's statements, suggesting that he was never informed of the risks of treatment, are inconsistent with the other evidence of record and have less probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, and desire for monetary gain). 

Therefore, the Board finds that the erectile dysfunction is an additional disability resulting from the cancer treatment.  However, the Board finds that additional disability was not the result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  Therefore, that additional disability is not a qualifying disability for which compensation pursuant to 38 U.S.C. § 1151 is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for compensation pursuant to 38 U.S.C. § 1151 for erectile dysfunction, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Left Knee Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by honorable active service.  38 U.S.C. § § 1110, 1131, 1137 (2012); 38 C.F.R. § § 3.303(a), 3.304 (2017).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2017).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  That presumption is rebuttable by probative evidence to the contrary.

The Veteran essentially contends that he developed a left knee disability, related to an alteration of movement caused by a service-connected right knee or right hip disability, related to a service-connected left ankle disability.  

The service medical records contain no notation indicating diagnosis or treatment for a right knee disability.  In a November 1975 service separation examination, a service examiner noted that the Veteran's lower extremities were abnormal, but indicated that was due to painful feet secondary to a partially compensated Achilles tendon shortage.  

In a June 2007 VA physical therapy report, the Veteran reported experiencing sharp knee pain, right greater than left, with single leg standing.  

In a January 2008 statement, the Veteran wrote that he was using the left knee to sustain his weight due to the shifting of weight from the right knee and right hip.  The Veteran indicated that he had been prescribed a brace for the left knee.

In a June 2008 VA medical examination report, the Veteran stated that his service-connected left ankle, right hip, and right knee disabilities had caused a left knee disability due to chronic limping and increased stress on the left knee.  The Veteran stated that he had constant pain in the left knee, and used a cane and brace for pain relief.  On X-ray examination, the examiner noted finding no abnormalities of either knee.  The examiner diagnosed a left knee strain.  Having interviewed the Veteran, performed an examination, and reviewed the record of evidence, the examiner opined that the Veteran's left knee disability was neither caused nor permanently aggravated beyond its normal progression by a service-connected disability.  In explaining this opinion, the examiner stated that there was no objective evidence to support the Veteran's contentions.  

In a June 2008 VA X-ray report, a VA examiner noted finding no abnormalities of either knee.  

In an August 2008 VA treatment record, a VA examiner noted bilateral medial compartment degenerative joint disease/meniscal, aggravated by obesity and right femoral pathology.  The examiner did not provide any notation, suggesting that the diagnosis was corroborated by X-ray evidence.  

In a November 2011 VA treatment record, the Veteran reported experiencing pain in both knees of several years, worse on the left.  The examiner indicated that X-rays showed minimal degenerative joint disease of the knees.  The diagnosis was degenerative joint disease of the knees, mostly patellofemoral pain syndrome.  

At a March 2015 Travel Board hearing, the Veteran stated that he did not seek treatment for a left knee disability until about 10 to 15 years after service.  The Veteran stated that a shifting of weight due to a service-connected right knee disability caused the left knee disability.  

In an April 2015 VA orthopedic surgery report, a VA examiner noted that the Veteran had a mild antalgic gait related to his right knee.  On X-ray examination, the examiner noted mild degenerative changes at the right and left knee joints.

In an April 2015 letter, the VA examiner who wrote the orthopedic surgery report wrote that the Veteran's right knee condition had caused him to put excessive pressure on his left knee which had helped to cause the condition in his left knee.  

In a July 2015 VA medical examination report, the Veteran stated that he fractured his left ankle during two months of basic training and, because of that, developed arthritis of the right ankle, left knee, and right hip.  The Veteran stated that he had constant pain in the left knee, and used a cane and brace for pain relief.  On X-ray examination, the examiner noted moderate degenerative joint disease of the knees.  

Having interviewed the Veteran, performed an examination, and reviewed the record of evidence, the examiner opined that the Veteran's left knee disability was neither related to service or any incident of service, nor caused or permanently aggravated beyond its normal progression by a service-connected disability.  In explaining that opinion, the examiner stated that the Veteran's 2008 X-rays showed no evidence of degenerative joint disease.  By contrast, subsequent X-rays indicated some degenerative changes in the knees.  The examiner stated that, after the age of 40, the prevalence of degenerative joint disease increases.  By the age of 60, more than 80 percent of the general population will experience some degree of degenerative joint changes.  The examiner indicated that those changes might be accelerated in populations with a high body mass index, such as the Veteran, due to the chronic and constant stress on the joints.  The examiner stated that the Veteran's degenerative joint disease of the knee was not causally or proximately related to a service-connected disability.  

In a February 2017 VA medical examination report, the Veteran reported having bilateral knee pain onset during the 1980s.  He indicated that both knees hurt constantly and stated that he had difficulty squatting.  He reported being told that he would need to have both knees replaced, but he needed to lose weight prior to surgery.  After an examination, the examiner diagnosed osteoarthritis of the left knee.  

Having interviewed the Veteran, performed an examination, and reviewed the record of evidence, the examiner opined that the Veteran's left knee disability was not related to service or any incident of service.  The examiner noted that the record contained no evidence indicating a left knee disability either during service or in close proximity to service.  The examiner stated that there was no evidence of any major knee injury during service.  The examiner indicated that the 2008 VA X-ray report did not show any evidence of degenerative joint disease.  The examiner reported that the Veteran's degenerative joint disease was first shown on X-ray bilaterally in 2011.  The examiner stated that the degenerative changes shown were indicative of a wear and tear type of arthritis caused by the joint stress of daily living.  The examiner stated that there was no evidence of post-traumatic knee osteoarthritis.  

The examiner also opined that the Veteran's left knee disability was not caused or permanently aggravated beyond its normal progression by a service-connected disability.  In explaining that opinion, the examiner stated that there was no evidence of a causal relationship between any of the Veteran's service-connected disabilities and the left knee disability.  The examiner explained that the Veteran's disability was indicative of a wear and tear type of arthritis, which was caused by the joint stress of daily living.  The examiner also noted that the Veteran was morbidly obese.  The examiner indicated that one of the most common issues suffered by overweight people was knee pain and impairment.  The examiner stated that knee problems were prevalent in those who were no more than 10 pounds over the average weight for their height.  The examiner reported that obesity was one of the most important risk factors for osteoarthritis in the knees, with numerous medical studies showing a strong association between obesity and radiographic knee osteoarthritis.  The examiner indicated that there was no evidence for permanent aggravation of the left knee arthritis condition beyond its natural progression by a service-connected disability.

The Board finds that the Veteran's left knee disability did not have its onset during service or within one year of separation from service; and was not caused or aggravated by service.  The Veteran's service medical records contain no notation indicating treatment or diagnosis for any left knee disability during service.  In a November 1975 service separation examination, a service examiner noted that the Veteran's lower extremities were abnormal, but indicated that this was only due to painful feet secondary to a partially compensated Achilles tendon shortage.  The Veteran has not provided probative evidence suggesting that he experienced onset of any left knee disability during service.  In the February 2017 VA medical examination report, the Veteran advised the VA examiner that he did not experience any leg disability symptomatology until the 1980s, at least five years after separation from service.  In that examination report, the VA examiner found that the record showed no evidence of an in-service traumatic incident that would cause the left knee disability.  The examiner further noted that the first X-ray evidence of degenerative joint disease did not appear until 2011, approximately 36 years after service.  The examiner stated that the degenerative changes shown were indicative of a wear and tear type of arthritis caused by the joint stress of daily living.  The examiner stated that there was no evidence of post-traumatic knee osteoarthritis.  Based on that evidence, the examiner opined that the left knee disability was less likely as not related to service or any incident of service.  The Board finds that the February 2017 VA examiner's opinion, based on a thorough review of the record, has great probative value in this matter.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that the Veteran's left knee disability did not have its onset during the Veteran's service or within one year of separation from service, and was not caused or aggravated by service.

The Board also finds that the Veteran's left knee disability was neither caused nor permanently aggravated beyond its normal progression by the service-connected left knee disability.  The Veteran contends that the left knee disability resulted from an altered gait, caused by right knee and hip disabilities, resulting from a service-connected right ankle disability.  In support of that contention, the Veteran relies on an April 2015 letter from the author of an April 2015 VA orthopedic surgery report.  In that report, the examiner noted mild degenerative changes at the right and left knee joints.  In the letter, the VA physician stated that the Veteran's right knee condition had caused him to put excessive pressure on the left knee which had helped to cause the condition in his left knee.  However, the examiner did not report having reviewed the claims file prior to writing that opinion.  

By contrast, in the February 2017 VA medical examination report, the February 2017 VA examiner reported reviewing the entire record of evidence prior to writing an opinion.  The examiner explained that the Veteran's disability was indicative of a wear and tear type of arthritis which was caused by the joint stress of daily living.  The examiner also noted that the Veteran was morbidly obese.  The examiner indicated that one of the most common issues suffered by overweight people was knee pain and impairment.  The examiner stated that such problems were prevalent in those who were no more than 10 pounds over the average weight for their height.  The examiner reported that obesity was one of the most important risk factors for osteoarthritis in the knees, with numerous medical studies showing a strong association between obesity and radiographic knee osteoarthritis.  The examiner indicated that there was no evidence for permanent aggravation of the left knee arthritis condition beyond its natural progression by a service-connected disability.  As the February 2017 VA examiner based the opinion on a thorough review of the entire claims file, the Board finds that the February 2017 VA examiner's opinion has greater probative value than that of the April 2015 VA examiner.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

While the Veteran has stated that he believes that the left knee disability was cause or aggravated by service-connected disabilities, the Board finds that he Veteran does not have the medical training to provide a competent opinion on the medical etiology of a left knee disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).




ORDER

Entitlement to compensation for erectile dysfunction under the provisions of 38 U.S.C. § 1151 is denied.

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability, is denied.  


REMAND

An August 2017 administrative decision denied a clothing allowance for a right knee brace.  In September 2017, VA received a notice of disagreement for the denial of a clothing allowance.  A statement of the case has not been issued in response to the September 2017 notice of disagreement.  Therefore, the appropriate Board action is to remand the issue of entitlement to a clothing allowance for a right knee brace for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2016, the Board remanded the claim for service connection for a psychiatric disability.  In explaining reasons for remanding, the Board specifically noted that, in a July 2015 VA psychiatric examination report, a VA psychiatrist found that the Veteran did not have a psychiatric disability and, therefore, did not opine as to the etiology of a psychiatric disability.  The Board indicated that, on several occasions during the pendency of the appeal, the Veteran has been diagnosed with major depressive disorder.  Therefore, the Board indicated that a remand was necessary to schedule a VA psychiatric examination to determine the etiology of any mental disability which manifested during the pendency of the appeal.  In a subsequent February 2017 VA psychiatric examination report, a VA examiner, having examined the Veteran, reported being unable to determine if the Veteran currently met the criteria for a mental disorder.  The examiner specifically stated that the Veteran might have a mental disability, but the examiner could not comment as to its nature.  The examiner did not comment on the etiology any of the psychiatric disabilities previously diagnosed during the pendency of the appeal, as requested in the November 2016 remand.  Therefore, an additional remand is necessary to schedule an additional VA psychiatric examination.  .

In November 2016, the Board also remanded the claim for service connection for a bilateral foot disability for the scheduling of an examination to determine the etiology of the claimed disability.  In a subsequent February 2017 VA psychiatric examination report, a VA examiner, having examined the Veteran, diagnosed bilateral hallux valgus.  The examiner opined that the bilateral hallux valgus was neither related to service or any incident of service, nor caused or permanently aggravated beyond its normal progression by a service-connected disability.  When asked to explain that opinion, the examiner wrote simply that there was no evidence of service causation, or causation or aggravation due to a service-connected disability based on "review of records, medical literature review, Veteran reported history, clinical experience."  The Board notes that a bare conclusion, even by a physician, without a detailed clinical basis is not adequate.  Therefore, a remand is necessary to schedule an additional VA examination to determine the etiology of the Veteran's bilateral foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a clothing allowance for a right knee brace.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return that issue to the Board.

2.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist who has not previously examined the Veteran.  The Veteran is advised that failure to cooperate in the performance of the examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2017).  The examiner must review the claims file, including the November 2013, May 2014, June 2014, and September 2014 VA treatment reports, diagnosing a major depressive disorder with chronic pain as a contributing factor; and the July 2015 and February 2017 VA psychiatric examination reports.  The examiner should note the review of the evidence in the report.  All necessary tests and studies should be conducted. The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the appeal, to include all those diagnosed since January 2008, was incurred during service or is due to any event, disease, or injury during service?

(b) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the appeal, to include all those diagnosed since January 2008, was due to or the result of a service-connected disability?

(c) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the appeal, to include all those diagnosed dating to January 2008, was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?

3.  Schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  In writing the report, the examiner should be aware that a bare conclusion, without any detailed clinical basis, would be considered inadequate.  The examiner should provide the following opinions:

(a) Confirm that the examiner is a medical doctor orthopedic specialist.

(b) Is it at least as likely as not (50 percent or greater probability) that any foot disabilities were incurred during service or are due to any event, disease, or injury during service?

(c) Is it at least as likely as not (50 percent or greater probability) that any foot disabilities are due to or the result of a service-connected disability?  

(d) Is it at least as likely as not (50 percent or greater probability) that any foot disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?  

4.  Then, readjudicate the claims for service connection for psychiatric and bilateral foot disabilities, and entitlement to special monthly compensation based upon the need for aid and attendance.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


